Citation Nr: 1229004	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  03-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for mental deficiency.

2.  Entitlement to service connection for a neurological disorder due to head injury.  

3.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law 


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1957 to December 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the July 2004 decision, the Board remanded the Veteran's claim and requested that the agency of original jurisdiction (AOJ) obtain any private medical records issued at the Cheboygan Memorial Hospital, pertaining to an alleged incident in 1959 wherein the Veteran was hospitalized after being hit over the head with a bottle.  The Board also instructed the AOJ to obtain any outstanding VA treatment records, and to schedule the Veteran for a VA neurological and psychiatric examination to determine the nature and etiology of any neurological or mental disorder(s) present.  In July 2004, the Appeals Management Center (AMC) sent the Veteran a letter and asked that he complete the necessary authorization and release forms.  In addition, the Veteran was scheduled for the requested VA examinations in April 2005.  

In December 2007, the Board remanded the Veteran's claim again and requested that the AOJ make another attempt to retrieve any private medical records issued at Cheboygan Memorial Hospital.  In letters dated in April 2009 and September 2009, the AMC contacted the Cheboygan Memorial Hospital and requested all treatment records, hospital summaries, and medical findings pertaining to treatment provided to the Veteran at their facility from January 1959 to April 1959.  A response from the hospital has since been received and associated with the claims folder.  In addition, copies of the April 2005 VA neurological and psychiatric examinations, as well as the Veteran's outstanding VA treatment records have been associated with his claims file.  

By a February 2010 action, the Board denied the Veteran's claim of service connection for memory loss due to head injury.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the Court's decision.

Before discussing the content of the Court's Memorandum Decision, a brief historical overview reflects that the Veteran was discharged from the United States Coast Guard after it was determined that he had a moderate mental deficiency which had existed prior to his enlistment.  In June 1965, the Veteran filed a claim for entitlement to service connection for a nervous disorder.  In an October 1965 rating decision, the RO denied service connection, relying on a September 1965 VA examination report that showed that the Veteran's debility stemmed from his mental deficiency.  The RO specifically determined that the Veteran's diagnosis of moderate mental deficiency was a constitutional or developmental abnormality that was not considered a disability under the law.  In July 1976, the Veteran filed a petition to reopen this claim, and in an August 1976 action, the RO once again denied the Veteran's claim, noting that the disability for which he sought service connection was not considered a disability under the law.  

In March 2003, the Veteran filed a claim for service connection for a head injury resulting in memory loss.  In the May 2003 rating decision, the RO adjudicated this claim as separate and distinct from the Veteran's original claim of entitlement to service connection for a nervous disorder (that was ultimately classified as a moderate mental deficiency).  In its February 2010 decision, the Board also adjudicated the matter of entitlement to service connection for memory loss due to head injury on a de novo basis.  However, in the November 2010 Memorandum Decision, the Court determined that in each petition (dated in 1965, 1976, and 2003), the Veteran has continued to seek benefits for the same condition that led to his early discharge from military service.  In essence, the Court has held that the Veteran's 1976 and 2003 claims were both petitions to reopen his original 1965 claim for service connection for mental deficiency.  

In light of the fact that RO has already developed the claim of entitlement to service connection for memory loss due to head injury as a separate appeal and given the Court's opinion in the November 2010 Memorandum Decision, the Board will bifurcate the Veteran's claim into two separate issues:  (1) whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a mental deficiency; and (2) entitlement to service connection for a neurological disorder due to head injury.  As noted above, in his March 2003 claim, the Veteran specifically sought entitlement to service connection for a head injury resulting in memory loss.  The Board notes, however, that medical evidence also shows possible diagnoses of amnestic dementia, cerebral concussion (as reported by the Veteran), and memory deficit status post closed head trauma.  

During the pendency of this appeal, the Court addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for disability due to head injury in keeping with the Court's holding in Clemons.  Taking jurisdiction of  the application to reopen will address the Court's order to address "the condition for which [the Veteran] was discharged" from military service.

Further, a March 2010 rating decision granted service connection for bilateral hearing loss, evaluating it as noncompensably disabling, effective April 22, 2009.  In March 2010, the Veteran submitted his notice of disagreement (NOD) with respect to this decision, contending that he is entitled to a higher disability rating.  As will be discussed further, under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

(The issue of entitlement to a higher rating for the service-connected bilateral hearing loss is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a rating action dated in August 1976, the RO denied an application to reopen a claim of entitlement to service connection for mental deficiency.  The Veteran did not file an appeal.  

2.  Evidence received since the  August 1976 rating decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate a claim of service connection for mental deficiency.

3.  Any neurological disorder from which the Veteran suffers is not attributable to his military service, to include an in-service head injury.  


CONCLUSIONS OF LAW

1.  An August 1976 rating decision by the RO that denied an application to reopen a claim for service connection for mental deficiency is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  Evidence relating to the Veteran's claim of service connection for mental deficiency received since the August 1976 rating decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The Veteran does not have a neurological disorder that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

However, with respect to the Veteran's petition to reopen his claim for entitlement to service connection for a mental deficiency, the VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As will be discussed in this decision, service connection for a mental deficiency may not be granted as a matter of law.  Any further discussion of the VCAA or notice requirements as they pertain to new and material evidence with respect to the claim is, therefore, not necessary.  

With respect to the Veteran's claim for service connection for a neurological disorder, the Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through April 2003, July 2004, and January 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the above-referenced notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letters.  Further, the Veteran was informed of the laws and regulations governing the assignment of disability ratings and effective dates in the January 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the duty to provide notice relating to the Veteran's claim was not fully satisfied prior to the initial unfavorable decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the January 2008 notice letter that fully addressed all notice elements.  Specifically, the January 2008 notice letter informed the Veteran of his and VA's respective duties for obtaining evidence and gave examples of the types of medical and lay evidence that the Veteran could submit or ask VA to obtain in support of his claim.  This notice letter also informed the Veteran of the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess.  

Although this notice letter was not sent before the initial decision in this matter, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The RO also re-adjudicated the claim by way of the October 2009 supplemental statement of the case.  The Board further notes that although the Court has held in Mayfield, that post-decisional documents are inappropriate vehicles with which to provide notice, the RO in this case provided VCAA-compliant notice that was followed by re-adjudication of the Veteran's claim.  The Board concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's available service treatment records and personnel records have been obtained and associated with the claims file.  As previously discussed in the Introduction, in letters dated in April 2009 and September 2009 the AMC made several requests for the Veteran's private hospital records from Cheboygan Memorial Hospital, and dated from January 1959 to April 1959.  In correspondence dated in May 2009, the Cheboygan Memorial Hospital indicated that there was no medical record information pertaining to the Veteran located at the facility, and specifically noted that records from 1959 had been purged and were no longer available.  The Board regrets the omission of these records, but nevertheless, finds that every effort was made by the RO to obtain these records.  Furthermore, the Veteran's post-service treatment records from the VAMC in Detroit, Michigan, have been obtained and associated with the claims file.  Additionally, the Veteran has submitted a number of written statements in support of his claim.  Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service and post-service treatment records.  

Pursuant to the July 2004 remand, the Veteran also underwent a VA examination in connection with his claimed disorder in April 2005; reports of the examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Petition to Reopen 

The Board observes that a previously denied claim of service connection for mental deficiency was considered in an August 1976 action.  The Veteran was notified of this denial and of his appellate rights; however, he did not submit a notice of disagreement.  In that regard, it should be pointed out that rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  

In March 2003, the Veteran essentially requested that his claim for service connection for a mental deficiency be reopened.  In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen that have been filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369  (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The Veteran asserts that his mental deficiency and learning problems arising therefrom originated during service.  As a result, the Veteran contends that service connection is warranted.  

As previously discussed above, the Veteran's claim for service connection for a mental deficiency was last considered and denied in the August 1976 rating decision.  The evidence of record at the time of the August 1976 rating decision includes the Veteran's DD form 214 and his service treatment records; a VA examination report dated in September 1965; and the Veteran's own lay assertions.  

Turning to the Veteran's service treatment records, the Board notes that the Veteran was admitted to a United States Public Health Service Hospital in September 1959, and discharged in November 1959.  In his discharge summary, it was noted that the Veteran's complaints were on a psychophysiological or functional basis and that a neuropsychiatric consultation was requested.  The psychiatrist, D.S., M.D., opined that the Veteran showed definite evidence of a mental deficiency with moderate functional impairment, which had existed prior to service, and which made the Veteran unable to perform at the standard necessary for the Coast Guard.  Indeed, after reviewing the Veteran's pre-service academic performance records, the results of which showed low performance scores, Dr. S. determined that the Veteran had a mental deficiency problem, as opposed to someone showing an early schizophrenic reaction.  At this point, plans were made to discharge the Veteran for a pre-existing condition; however, at that time, the father of the Veteran contacted the military and brought to the Coast Guard's attention an incident that occurred in February 1959, about which the Veteran had failed to inform the examiner.

According to the Veteran's father, in February of 1959 the Veteran was attacked by two men and knocked unconscious after being hit over the head with a beer bottle.  The Veteran's father stated that the Veteran was hospitalized for two days at the Cheboygan General Hospital, at which time, skull X-rays were taken.  Findings from the X-rays were shown to be negative.  However, the Veteran's father stated with conviction that the Veteran's personality had changed within the past six months since the injury.  In light of the new information, skull X-rays were performed again and the results were shown to be normal.  The Veteran was also seen by a neurologist who found no evidence of any organic neurological disease and concluded that the Veteran was probably of low intelligence and had functional complaints.  The examining physician, Dr. S., stated that even after receiving this information from the Veteran's father, he was proceeding with his original plan of advising separation from the Coast Guard on the basis of a pre-existing deficiency.  

A November 1959 Report of Medical Survey revealed a diagnosis of a moderate mental deficiency which was found to exist prior to enlistment and was not found to be aggravated by service.  It was recommended that the Veteran be discharged from the United States Coast Guard by reason of a pre-existing defect.  In a November 1959 clinical report, B.J., M.D., the psychiatric consultant, determined that the Veteran showed definite evidence of mental deficiency with moderate functional impairment, noting that test results from both service and school revealed that the Veteran had a consistent intelligence quotient between 70 and 75, and revealed poor academic performance.  According to Dr. J., the Veteran's mental deficiency existed prior to his service with the Coast Guard, and as a result, the Veteran was not able to perform at the standard necessary for duty.  

The Veteran was afforded a VA psychiatric examination in September 1965, at which time, he complained of headaches, and noted a moderate loss of memory, stating that at times he remembered quite well and at other times, he did not remember at all.  According to the Veteran, he had experienced headaches and memory loss since being struck on the head by a beer bottle while in the Coast Guard in 1959.  The VA examiner, M.S., M.D., diagnosed the Veteran with a moderate mental deficiency, noting a negative neurological examination, and finding that the Veteran was of low intelligence but had no delusions or thinking disorders.  Dr. S. opined that the Veteran's mental problem was not due to any injury, but rather was a mental deficiency that had been with the Veteran all his life.  According to Dr. S., the Veteran was sane and did not display any signs of a schizophrenic process or bizarre behavior

The evidence associated with the claims file subsequent to the August 1976 rating decision includes, but is not limited to, VA treatment records dated from October 2002 to September 2008; the April 2005 VA psychiatric examination report; the April 2005 neurological examination report; an affidavit submitted by the Veteran's father and dated in June 1978; June 2003 statements submitted by the Veteran's friends and mother in support of his claim; and the Veteran's own lay assertions.  

The Veteran has continued to maintain that he was hit on the head during service, and subsequently admitted to Cheboygan Memorial Hospital for treatment of his resulting head injuries.  According to the Veteran, after this injury, he had a difficult time understanding what was going on around him, performing his in-service duties and competing with his fellow crew members.  Statements submitted by the Veteran's friends and family members attest to witnessing a noticeable difference in the Veteran's memory and his ability to read, write, and solve math problems after service.  The Veteran's more recent VA medical records focus on treatment provided for his claimed neurological problems.  

Although this new information sheds greater light on the Veteran's condition during service and thereafter, the salient point to be made is the same as was made in the prior rating decisions.  With respect to a claim of service connection for a mental deficiency, or more specifically an application to reopen a previously denied claim, the rule regarding such problems as set forth in 38 C.F.R. § 3.303(c) controls.  Service connection may not be granted for a mental deficiency.  There has been no indication that the Veteran has a mental deficiency that was caused by some independent event in service.  While the Veteran contends, and statements submitted in support of his claim maintain, that the Veteran suffers from neurological problems as a result of an in-service head trauma, the issue of his mental deficiency is separate matter from this because the medical examiners during service and thereafter have all determined that the Veteran's mental deficiency was unaffected by his military service.  

As to whether the Veteran is entitled to service connection for any mental deficiency currently diagnosed, a mental deficiency is not a disease or injury within the meaning of applicable legislation, and service-connected compensation benefits may not be paid for this.  Winn v. Brown, 8 Vet. App. 510, 516 (1996); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  Accordingly, the Board finds that new and material evidence has not been presented.  The nature of the claim (mental deficiency) dictates that the claim be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  
Pursuant to the regulatory provisions, a congenital or development defect, refractive error of the eye, personality disorders, and mental deficiency are not diseases or injuries within the meaning of what may be service connected.  This is so regardless of whether a mental deficiency was first manifested in service.  As such, the presumption of soundness does not apply because such a deficiency is not a disease or injuries within the meaning of 38 U.S.C. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  

B.  Service Connection for a Neurological Disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury to disease occurred in service; there must be chronic disability resulting from that injury to disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Veteran contends that he has memory loss as a result of being struck in the head with a beer bottle during service in March 1959.  He reported to have been hospitalized at Cheboygan Memorial Hospital for a few days, and contends that he has experienced neurological problems since this in-service incident.

As previously discussed above, the Veteran's service treatment records reflect that he was admitted to the United States Public Health Service Hospital in September 1959, and records reference a call from the Veteran's father, indicating that the Veteran had been hit over the head with a bottle, and that there had been a change in the Veteran's personality since that time.  The Veteran underwent a neurological examination, the findings of which revealed no signs of an organic neurological disease.  He was ultimately discharged from service because the objective medical evidence indicated that he had a mental deficiency with moderate functional impairment which had existed prior to his service with the Coast Guard, and would not be able to perform at the standard necessary for duty.  See November 1959 Report of Medical Survey and Statement of Dr. J.  

During the September 1965 VA examination, the Veteran relayed his military history and reported to have been struck in the head with a bottle in 1959.  According to the Veteran, he had experienced moderate loss of memory and a history of headaches since this incident.  The Veteran stated that other than one short-term job, he had worked as a real estate salesman for his father.  The neurological evaluation of the Veteran was shown to be negative for any abnormalities and the examiner observed no signs of a schizophrenic process.  Based on his discussion with, and evaluation of the Veteran, the examiner determined that the Veteran had a mental deficiency.  According to the examiner, the Veteran was sane and capable of handling his affairs, but due to his mental deficiency, he was unable to hold any kind of job except the one with his father.  Ultimately, the examiner did not attribute the Veteran's mental deficiency to any injury in service, but determined rather that the Veteran's mental deficiency had been with him his entire life.  

At the December 2002 neurology outpatient consultation, the Veteran reported that he was hit in the head with a glass bottle in service, and added that he did not lose consciousness; nor did he incur any open wounds as a result.  According to the Veteran, he checked himself into a hospital where he stayed for three days.  However, he did not remember any kind of "imaging;" nor does he recall what the hospital staff told him.  Upon conducting a neurological evaluation of the Veteran, the examiner noted that the Veteran had a "marked deficit" when it came to performing certain tasks such as subtraction, spelling, and remembering certain objects.  However, the examiner observed that the Veteran's sensory and motor functions were within normal limits.  Based on his discussion with the Veteran, the physician determined that the Veteran had a "memory deficit s/p [status-post] closed head traum[a] long time ago in the service with inability to keep any job thereafter with no available results of the multiple tests done at that time."  In an addendum, the chief of neurology expressed agreement with this assessment, but noted there to be inconsistencies in the Veteran's complaints.  

During a January 2003 Neuropsychology Consultation, the Veteran provided his military history and reported to have sustained an injury when he was hit in the head with a bottle.  The Veteran was unsure if he lost consciousness, but did state that he was admitted to the hospital.  During this evaluation, the staff psychologist, B.A., Ph.D., administered a number of neurological and psychiatric tests, including but not limited to, the Mini Mental State Examination (MMSE), the North American Adult Reading Test (NAART), the Wechsler Memory Scale-III (WMS-3), the Finger Oscillation Test, the Wisconsin Card Sorting Test (WCST), the Minnesota Multiphasic Personality Inventory, and the Controlled Oral Word Associate Test (COWAT).  When discussing the test results, Dr. A. described the Veteran's current performance as "his worst possible performance."  According to Dr. A., the Veteran's IQ and memory are "at least in the low average range", and results from the WCST indicate that his executive functioning abilities fall at least in the low average range.  According to Dr. A., the Veteran's overall presentation and his reported claims of not having any autobiographical memory abilities were not consistent with any known neurological disorder, and his true abilities remained unknown at the time.  

The Veteran underwent another neuropsychological evaluation with Dr. A. in March 2005, at which time, the Veteran reported that he worked as a real estate appraiser and performed one or two appraisals every week.  During the evaluation, Dr. A. administered a new set of tests, including but not limited to the Peabody Picture Vocabular Test-III (PPVT-3), the Wide Range Achievement Test-III (WRAT-3), the Warrington Recognition Memory Test (RMT), the Test of Memory Malingering (TOMM), the Rey II Fifteen Item Test, and the Computerized Test of Attention and Memory (CTAM).  Upon evaluating the Veteran, Dr. A. noted that the Veteran's performance on the TOMM during the first and second trial (50 percent correct) was worse than that obtained in individuals who have sustained brain injuries, and when given the third trial of this task, the Veteran performance of 58 percent correct, was "significantly worse than individuals with severe brain injuries, cognitive impairment, or Alzheimer's disease."  According to Dr. A., the Veteran's performance on the Warrington RMT, was "significantly lower than the clinically derived cut off score of 64 [percent] below which individuals following a severe brain injury do not perform.  Dr. A. determined that the Veteran's evaluation revealed test performance scores, as well as autobiographical information, that are inconsistent with information obtained from individuals following a traumatic brain injury.  According to Dr. A., "the only way an individual could perform as poorly as did [the Veteran], would be to know the correct responses and intentionally provide the opposite ones."  Dr. A concluded that the cumulative evidence of the present evaluation and the prior evaluation, "speaks to invalid neuropsychological assessments" as "the veracity of [the Veteran's] performance is doubtful".  Dr. A. further determined that when an individual does not provide an accurate assessment, no valid conclusion can be reached.  

The Veteran was afforded a VA mental disorders examination in April 2005, at which time he reported an inability to provide the examiner with any information regarding his developmental history because he could not remember anything about his childhood.  However, the Veteran noted that he dropped out of high school in the 11th grade.  He did not remember what he did between the 11th grade and his entrance into the military.  The Veteran also indicated that he had trouble with pronouncing words, spelling, and general communication.  However, he was able to function as a real estate agent.  On examination, he was found to have limited vocabulary, and had difficulty verbalizing and producing sentences.  There was no evidence of psychosis.  According to the examiner, U. K., M.D., the Veteran's neuropsychiatric test results showed "very inconsistent testing results" and his presentation was not consistent with an individual who had experienced a traumatic brain injury.  Dr. K. further noted that there was a marked discrepancy between the Veteran's symptoms, his clinical presentation, and his stated occupational functioning.  Based on the aforementioned reasons, Dr. K. determined that she could not render an Axis I diagnosis for the Veteran.  Dr. K. further opined that the Veteran's symptoms did not appear to be related to service, adding that the records indicated that the Veteran functioned poorly academically, and currently had language difficulties and difficulty with interpersonal skills, but appeared to be functioning as a real estate appraiser.  

At an April 2005 neurological examination, the Veteran again complained of impaired memory for both recent and remote events.  The Veteran alleged a head injury when struck with a bottle in service, noting that he was unconscious for an unknown duration, and ultimately hospitalized.  The examiner, N.W., M.D., noted that there were no medical records confirming this incident.  On examination, Dr. W. noted that the Veteran's judgment was intact, but described his recall as impaired and added that his thinking showed poor abstraction.  The examiner initially diagnosed the Veteran with a cerebral concussion (per the Veteran's history) and amnestic dementia, but noted that this appeared to be inappropriate for a cerebral concussion.  For this reason, a CT scan of the brain was requested and found to be normal.  Dr. W. ultimately concluded that no objective evidence of brain damage or injury was present.  

Outpatient treatment records from the Detroit VA Medical Center (VAMC) and dated from August 2007 to September 2008, include a diagnosis of amnestic syndrome.  

Assuming that the Veteran was indeed hit over the head during service as recounted by his father, the record contains no evidence of any residual disability resulting from this 1959 in-service incident.  Private medical records surrounding this time period no longer exist, and the November 1959 neurological examination report was negative for any abnormalities.  Also, in September 1965, Dr. S. diagnosed the Veteran with a mental deficiency, and opined that the Veteran's mental deficiency was not due to any injury, but rather was a mental deficiency that had been with the Veteran his entire life.  Based on the Veteran's January 2003 and March 2005 test results, Dr. A. questioned the Veteran's credibility with respect to his performance on the administered tests, and determined that the Veteran's overall presentation was not consistent with any known neurological disorder.  Dr. K., at the April 2005 VA mental disorders examination, found evidence of the Veteran's inability to remember details about his developmental history, current language difficulties, and difficulty with pronouncing words, spelling, and general communication.  However, Dr. K. described the Veteran's mood as euthymic and his thought content as positive.  Dr. K. further noted no signs of psychosis or evidence of a thought disorder.  Based on these examination findings, Dr. K. determined there to be no diagnosis of an Axis I disorder, and further opined that the Veteran's presentation and symptoms were not consistent with an individual who had experienced traumatic brain injury.  Because the assessment revealed no evidence of a traumatic brain injury, Dr. K., concluded that the Veteran's symptoms did not appear to be related to service. 

The April 2005 neurologist, Dr. W., after examining the Veteran and obtaining a CT scan, also concluded that there was no objective evidence of brain damage or injury.  Although Dr. W. initially diagnosed the Veteran with a cerebral concussion based on the Veteran's history of being knocked unconscious for an unknown duration after being hit on the head with a bottle during service, as well as with amnestic dementia, Dr. W. determined that an assessment of amnestic dementia appeared to be incongruent with a cerebral concussion.  Because the Veteran's injury was inconsistent with what he had--amnestic dementia, a CT scan of the brain was requested and found to be normal.  

In summary, Dr. S. in 1965 determined that the Veteran's mental deficiency was not the result of a brain injury; Dr. A. questioned the veracity of the Veteran's presentation of his impairment and concluded that his test results in conjunction with his autobiographical information were inconsistent with information obtained from individuals following a traumatic brain injury; Dr. K. in April 2005 concluded that the Veteran's symptoms were not sufficient for an Axis I disorder, and that his presentation was not consistent with a brain injury, and the neurologist, Dr. W. found the Veteran's diagnosis of amnestic dementia inconsistent with a cerebral concussion, noting that a CT scan of the brain was found to be normal, thereby implying that the Veteran's currently diagnosed amnestic dementia was not the result of an in-service head injury because it was not the type of disorder an individual experienced as a result of a cerebral concussion.  

Although a December 2002 neurology consultation included an assessment that the Veteran had a memory deficit due to closed head trauma in service, it appears that such an impression was made solely on the basis of the Veteran's own self-reported history.  The salient point to be made is that each time an examiner made any detailed analysis regarding the onset of problems with mental functioning, including memory, the assessment was that the Veteran's problems were not due to this injury.  Even assuming that the Veteran was hit over the head with a bottle during service in 1959, three separate VA examiners, after considering the details, including the question of whether his current problems can be traced to injury, arrived at the conclusion that there is no current evidence of residuals of a brain injury or head trauma--i.e., there was no indication of any current residual resulting from the 1959 head injury.  Further, the April 2005 psychiatric examiner, upon reviewing the Veteran's claims file and examining the Veteran, opined that none of the Veteran's current symptoms was related to service.  While Dr. W. noted possible diagnoses of cerebral concussion and amnestic dementia, he noted that the cerebral concussion was based on the Veteran's reported history, and amnestic dementia appeared inappropriate for the cerebral concussion.  In an April 2005 addendum, he ultimately changed his determination.  After reviewing results from a recent CT scan of the brain, which were shown to be normal, Dr. W. ultimately determined that psychometric testing revealed evidence to implicate malingering and concluded there to be no evidence of brain damage or injury present.  

Based on the above analysis, the Board finds that service connection for a neurological disorder due to an in-service head injury is not warranted.  In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms of a neurological disorder, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current diagnosed disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of memory loss and headaches because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current neurological disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a neurological disorder.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a neurological disorder is not warranted.


ORDER

Entitlement to service connection for mental deficiency is denied.  

Entitlement to service connection for a neurological disorder due to an in-service head injury is denied.  




REMAND

The Veteran was awarded service connection for bilateral hearing loss in a March 2010 rating decision.  He was assigned a noncompensable disability evaluation for this disability.  In a March 2010 notice of disagreement (NOD), the Veteran contended that he is entitled to a higher (compensable) disability rating and that his symptoms of hearing loss are more severe than his current noncompensable disability rating reflects.  This statement was made within one year of the notice of the March 2010 rating decision.  The claims file does not reflect that a SOC regarding the Veteran's rating claim has been furnished to him.  

The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  .  Under these circumstances, a SOC concerning the issue of entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss should be issued.  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a SOC regarding the issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss.  Only if the Veteran perfects a timely appeal should the claim be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


